By this Court.
There is nothing erroneous in the judgment.
The reasons which seemed to prevail with the court in the decision of the cause, were those which Law and Dyee., JJ., offered for dissenting from the opinion of the court in the cause of Brattle v. Gustin, reported in Kirby; and the judgment of the Supreme Court of Errors reversing the judgment of the Superior Court in that cause.
Although I excused myself from judging in this cause, on account of my having been of counsel for Gustin in the Supreme Court of Errors; yet I would make some observations upon the law which governs this case.
*189This is a positive law, and. is binding upon tbe courts and tbe citizens, by force of tbe authority tbat enacted it.
However tbe legislature might have been induced, from many and various reasons, both of policy and justice, to malee tbe law; tbe law when made, is tbe rule which must govern tbe judges and tbe citizens. Tbe question then is not, what the law ought to have been, or why it was made? but what it is. And statutes consist of two parts, tbe letter and tbe reason.
Tbe title of tbe act is, an. act for tbe limitation of prosecutions in divers cases, civil and criminal. Tbe first paragraph is, tbat no person shall be indicted, prosecuted, etc. or compelled to answer before any court, etc. for tbe breach of any penal law, or for other crime, etc. for which a forfeiture becomes due to any public treasury, unless tbe indictment, complaint, etc. be made and exhibited within one year after tbe offense is committed; and every such indictment, information, etc. that is not made and exhibited within tbe time limited as aforesaid, shall be void and of none effect. Mo one can be at a loss about either tbe letter or spirit of this paragraph; yet if we should go to guessing about the reason which induced the legislature to make it, we might be greatly divided.
The paragraph which respects this case is, that no suit process or action shall be brought on any bond, bill, or note, etc. given for the payment of money, not having any other condition, etc. but within seventeen years next after a right of action on the same shall accrue, exclusive of the time of war; but from all and every action, suit, etc. after the time limited as aforesaid, each and every person shall be forever debarred.
Can anything be plainer than this paragraph, both as to the letter and meaning of it? And it is equally clear that this case is within the purview of the statute, viz. it is more than seventeen years, exclusive of the war, from the time a right of action accrued upon the bond and the date and impetration of the plaintiff’s writ.
*190The only question which remains, is — Whether it is within any of tlie saying provisos of tlie statute — and let us see what they are, and to whom they are extended; to persons over sea or legally incapable to bring their actions for their debts aforementioned, such may bring them any time within four years after their coming from over sea, or becoming legally capable to bring an action; notwithstanding the limitation aforesaid.
The statute begins to compute from the time a right of action accrued upon the obligation. 1st. Let us consider what is meant by over sea, as it respects locality, and as it respects time or duration. 2d. What by legal incapacity in point of disability, and of duration or time.
As to the first — Over sea, in point of locality. If it means a person’s crossing a part or aim of the sea to get to the place where he is, it means everything and nothing, just as the court please; for in .that sense a man may be over sea, and be in the United States, or in his own state. If it means his being in a place which cannot be got to or from, without crossing the sea or some part of it, it has a fixed determinate meaning; and this is doubtless the true meaning.
As to the time — Does it mean his going over sea at any time during the seventeen years, and remaining there ever so short a period; or his going over sea just at the close of the seventeen years, and being there at the expiration of it. Or does it mean his being over sea, when the right of action accrued, and his continuing there until the seventeen years expire? Undoubtedly it means the latter case; for there would be no sense in saving a man’s right in either of the other cases; for there he might have saved himself without the aid of the proviso; and the law never means to save a man against his own negligence and laches.
As to the second question — A legal incapacity, supposes the person to have the right in him, but by reason of some impediment he is prevented exercising it, as minors, feme coverts, lunatics, etc. an administrator hath no right in him *191until letters of administration are granted to Rim; lie cannot therefore he considered as a subject of this proviso, until he has taken administration, after that a legal or a natural incapacity might attach upon him.
As to the time — The same observations apply in this case, as in the case of a man’s being over sea. There being no other savings in the statute, the statute is a clear, positive, and peremptory ademption of all remedy in such case; unless within one or the other of the above provisos. And as there are no sfatutes in England similar to this of our own, all reasonings from them, or from the common law of that country, are very inapplicable to the case; as also are all arguments drawn from payments and indorsements upon the bond.